Case 1:20-cv-06239-AT Document11 Filed 10/e=exe zie
USDC SDNY

(GIBBONS DOCUMENT

ELECTRONICALLY FILED

DOC #:
DATE FILED: _10/2/2020

 

September 30, 2020
VIA ECF

The Honorable Analisa Torres, U.S.D.J.
United States District Court

Southern District of New York

500 Pearl Street

New York, NY 10007

Re: Surgicare of Manhattan v. Cigna Health and Life Ins. Co., No. 20-6239

 

Your Honor:

This law firm represents Defendant Cigna Health and Life Insurance Co. in the above-
referenced matter. Defendant respectfully requests an extension of time until November 9, 2020
to answer or otherwise respond to Plaintiff's Complaint, which was due to be filed on September
11, 2020. This law firm was retained last week to handle this matter on behalf of Cigna, which
was unaware of the filing of the Complaint in this action until Plaintiff's counsel kindly reached
out to the undersigned.

Accordingly, Defendant requires additional time to assess the claim and respond
accordingly. Moreover, this extension would impact the upcoming initial pretrial conference,
which is currently scheduled on October 21, 2020. Accordingly, Defendant also respectfully
requests that the initial pretrial conference be adjourned until after Defendant has responded to
the Complaint, on such date the Court sees fit.

Plaintiffs counsel consents to both of these requests.

We thank Your Honor for your kind consideration of this matter. Please do not hesitate
to have the Court’s staff contact me with any questions or if we may be of any service to the
Court whatsoever.

Respectfully submitted,

s/ E. Evans Wohlforth, Jr., Esq.

GRANTED. By November 9, 2020, Defendant shall answer or otherwise respond to
the complaint. The initial pretrial conference scheduled for October 21, 2020, is
ADJOURNED to November 18, 2020, at 11:20 a.m. By November 11, 2020, the
parties shall file their joint letter and proposed case management plan. The parties are
directed to dial 888-398-2342 or 215-861-0674, and use access code 5598827.

SO ORDERED. O}-

ANALISA TORRES
Dated: October 2, 2020 United States District Judge
New York, New York
